DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 3/14/2022 are acknowledged.  Claims 1-19 and 24-27 are amended; claims 20-23 are canceled; no claims are withdrawn; claims 1-19 and 24-27 are pending and have been examined on the merits.

Claim Objections
The objection to claims 18-19 and 27, as set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC §§ 101/112(b)
The rejection of claim 24 under 35 U.S.C. §§ 101/112(b), as set forth at pp. 3-4 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 16 under 35 U.S.C. § 112(b), as set forth at pp. 4-6 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 1-2, 4-5, 8-15 and 24-27 under 35 U.S.C.102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aviles et al., US 2014/0342447 (US Patent Application Publication cite 1, IDS, 11/27/2019; herein “Aviles”) as set forth at pp. 6-13 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 8-19 and 24-27 under 35 U.S.C. § 103(a) over Aviles in view of Flandrois et al., US 2015/0176048 (cite A, PTO-892, 12/15/2021; herein “Flandrois”) as set forth at pp. 13-14 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 1-2, 4-19 and 24-27 under 35 U.S.C. § 103(a) over Aviles in view of Browne et al., US 2015/0072377 (US Patent Application Publication cite 3, IDS, 11/27/2019; herein “Browne”) as set forth at pp. 14-16 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles et al., US 2014/0342447 (US Patent Application Publication cite 1, IDS, 11/27/2019; herein “Aviles”) in view of Tashiro et al., US 7947224 (cite B, PTO-892, 12/15/2021; herein “Tashiro”).
Aviles teaches a microbiological testing device (Abst.; [0032]) for testing a sample, which can be a liquid, for microorganism detection, enumeration and diagnosis [0051], i.e. a microbiological testing device for testing a liquid to be analyzed that is liable to contain at least one microorganism, comprising:
- a closed inner space delimited by a chamber (cassette) and intended for receiving the liquid to be analyzed;
- a microbiological filtration means (filter membrane) provided in the closed inner space and separating, in the closed inner space, a first compartment (above filter) from a second compartment (below filter) of the closed inner space;
- an inlet port (sample injection port) for the liquid to be analyzed, the inlet port leading into the first compartment of the closed inner space, characterized in that the microbiological testing device includes, inside the closed inner space, a nutritional layer (porous media pad) comprising a composition of a microbiological culture medium, the nutritional layer being in contact with the filtration means, in that the inlet port of the microbiological testing device comprises an open/close member (see paragraphs [0032]-[0034], [0039], [0040], [0042] and [0059] and figures 1-4).
Aviles teaches that positive or negative pressure can be used to load the chamber of the microbiological testing device ([0059], [0056]); however, Aviles does not teach statically depressurizing the chamber and closing it in an airtight manner so that a sample can be sucked into the device without discharging fluid from the chamber.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a statically depressurized chamber for loading the liquid sample into the chamber in view of the teachings of Tashiro.
Tashiro, like Aviles, teaches a microbiological testing device comprising a microbiological filtration member for collecting contaminating microorganisms from a liquid sample (Abst.) wherein the liquid sample is pulled through the filter by having the second compartment (i.e. the closed inner space below the filter) be a statically depressurized chamber (negative pressure tube) wherein the chamber, before the filtration of the liquid sample, is closed (via a self-closing rubber stopper) with a negative pressure (vacuum) in the chamber (col. 5, ll. 8-24).  
Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to employ the principle of Tashiro and load the liquid sample liable to contain at least one microorganism by 1) preparing the device of Aviles for use by depressurizing the chamber (e.g. by applying suction to the inlet port) and closing the closed inner space in an airtight manner (i.e. by closing the inlet port valve) to provide a static negative pressure source for loading the liquid sample, then 2) attaching the liquid sample source to the inlet port and opening the closure to the inlet port to allow the static negative pressure stored in the chamber to pull in the liquid sample to be analyzed because Tashiro teaches that a static negative pressure can be used to load a liquid sample into a chamber for detecting the presence of microorganisms in the liquid; therefore, claim 16 is prima facie obvious.
The microbiological testing device made obvious by Aviles when in the configuration before use wherein the chamber is depressurized in the method made obvious by Aviles in view of Tashiro discussed above would comprise an absolute gas pressure inside the first compartment and the second compartment of the closed inner space, relative to a temperature of 25°C, that is strictly less than standard atmospheric pressure of 1 bar at 25°C, such that suction is created through the inlet port during a first opening of the open/close member; therefore, claim 1 is prima facie obvious.
Regarding claim 2, Aviles discloses that, in the configuration for making the microbiological test device available prior to use, the closed inner space is isolated from any external suction source ([0042], [0052]); therefore, claim 2 is prima facie obvious.
Regarding claims 4-5, Aviles discloses that their microbiological testing device comprises a support for the filtration member and the nutritive layer (media pad), i.e. the base, and that the nutritive layer (media pad) is locally secured between the filtration member and the support for the filtration member (base) (Abst.; [0006], [0009-12]; Figs. 1A-D, 2B, 3A-C, 4A-B); therefore, claims 4-5 are prima facie obvious.
Regarding claim 8, Aviles teaches that the second compartment (i.e. area of the chamber beneath the filtration membrane) comprises a water-absorbent material, i.e. the media pad ([0039-40], [0053]); therefore, claim 8 is prima facie obvious.
Regarding claim 9, Aviles teaches that the open/close member of the inlet port comprises a valve which closes the inlet port [0042]; therefore, claim 9 is prima facie obvious.
Regarding claim 10, Aviles teaches that the chamber of the microbiological testing device includes at least one main body (base) that at least partially defines the second compartment, and includes a lid that at least partially defines the first compartment ([0033]; Figs. 1-4); therefore, claim 10 is prima facie obvious.
Regarding claim 11, Aviles teaches that the chamber of the microbiological testing device includes at least one transparent part [0033]; therefore, claim 11 is prima facie obvious.
Regarding claim 12, Aviles teaches that the inlet port of the microbiological testing device comprises a distributor connected to a plurality of channels ([0006]; Figs. 1-4); therefore, claim 12 is prima facie obvious.
Regarding claim 17, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that when preparing the device of Aviles for use by depressurizing the chamber (e.g. by applying suction to the inlet port) and closing the closed inner space in an airtight manner to provide a static negative pressure source for loading the liquid sample as made obvious by the teachings of Tashiro, that the absolute gas pressure inside the closed inner space should be low enough to enable the ingress of the sample volume without discharging fluid from the inner space so that the sample is not wasted; therefore, claim 17 is prima facie obvious.
The microbiological testing device made obvious by Aviles, after practicing the method in the preceding paragraph, would comprise an absolute gas pressure inside the closed inner space which enables ingress of a predetermined volume of the liquid without discharging fluid from the inner space during the ingress of the predetermined volume of the liquid; therefore, claim 13 is prima facie obvious.
Regarding claim 18, a person of ordinary skill in the art before the effective filing date of the claimed invention, knowing Boyle’s law that (initial pressure) x (initial volume) = (final pressure) x (final volume), would have found it obvious to lower the absolute gas pressure inside the closed inner space to a value strictly less than the standard atmospheric pressure multiplied by the ratio of the final free volume in the inner space, after the ingress of a predetermined volume of the sample to be analyzed, divided by the total volume of the inner space, because that is the pressure that would allow the predetermined volume of the liquid sample to be sucked into the container by the time that the pressure in the chamber gets back up to standard atmospheric pressure; therefore, claim 18 is prima facie obvious.
The microbiological testing device made obvious by Aviles, after practicing the method in the preceding paragraph, would comprise an absolute gas pressure inside the closed inner space that is strictly less than the standard atmospheric pressure multiplied by a ratio of final free volume in the inner space, after ingress of a predetermined volume of the liquid, divided by total volume of the inner space; therefore, claim 14 is prima facie obvious.
Regarding claim 19, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the volume of the liquid to be analyzed could be up to half the volume of the chamber; hence, reducing the absolute gas pressure inside the closed inner space to less than 500 millibar (i.e. half standard atmospheric pressure) at room temperature (i.e. 25 °C) would accommodate a liquid sample which is half the volume of the chamber; therefore, claim 19 is prima facie obvious.
The microbiological testing device made obvious by Aviles, after practicing the method in the preceding paragraph, would comprise an absolute gas pressure inside the closed inner space, relative to the temperature of 25 °C, that is strictly less than 600 millibar absolute; therefore, claim 15 is prima facie obvious.
Regarding claims 25-27, Aviles teaches a process for the detection and enumeration of microbes in a liquid comprising connecting a container of liquid to be analyzed to the inlet port, opening the open/close member of the inlet port to enable the passage of the liquid to be analyzed from the receptacle towards the closed inner space, closing the open/close member of the inlet port, disconnecting the container of liquid to be analyzed, incubating, in the microbiological testing device, a microorganism potentially initially contained in the liquid to be analyzed, then visually detecting, counting, identifying and/or characterizing a microorganism potentially initially contained in the liquid to be analyzed by viewing through a transparent portion of the chamber of the microbiological testing device [0051-62]; therefore, claims 25-27 are prima facie obvious.

Claims 1-5, 8-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles in view of Tashiro and Flandrois et al., US 2015/0176048 (cite A, PTO-892, 12/15/2021; herein “Flandrois”).
The discussion of Aviles and Tashiro regarding claims 1-2, 4-5, 8-19 and 24-27 set forth in the rejection above is incorporated herein.
Aviles discloses a microbiological testing device comprising a nutritive layer, but does not disclose that the microbiological culture medium of the nutritive layer is dehydrated.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the nutritive layer in Aviles’ device to be dehydrated in view of the teachings of Flandrois.
Flandrois, like Aviles, teaches a device for detecting and enumerating microorganisms likely contaminating a sample (Abst.) comprising an isolation layer (filter) over a nutritional layer wherein a volume of the sample is deposited on the isolation layer and cultured to enable the detection of microorganisms (Abst.) wherein the nutritional layer can be a dehydrated culture medium ([0023], [0047], [0055]).  This advantageously provides a longer and more convenient storage life for the nutrient layer and device [0056].  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute the dehydrated layer of microbiological culture medium taught by Flandrois for the nutritive layer in Aviles with a reasonable expectation of success because provision of the dehydrated layer of microbiological culture medium in the device would allow the device to be stored for a longer time; therefore, claim 3 is prima facie obvious.

Claims 1-2, 4-19 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aviles in view of Tashiro and Browne et al., US 2015/0072377 (US Patent Application Publication cite 3, IDS, 11/27/2019; herein “Browne”).
The discussion of Aviles and Tashiro regarding claims 1-2, 4-5, 8-19 and 24-27 set forth in the rejection above is incorporated herein.
Aviles teaches that the microbiological testing device comprises a support for the filtration member and the nutritive layer (media pad), i.e. the base, and that the nutritive layer (media pad) is locally secured between the filtration member and the support for the filtration member (base) (Abst.; [0006], [0009-12]; Figs. 1A-D, 2B, 3A-C, 4A-B), and teaches that the base may further include channels that relieve pressure in the media pad when fluid is being introduced ([0006], [0042], claim 9).  However, Aviles does not specifically teach that the support for the filtration member comprises support partitions arranged in the second compartment or that the support for the filtration member comprises a screen which extends across the closed inner space between the first compartment and the second compartment.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the support for the filtration member to comprise support partitions and to comprise a screen across the area between the first and second compartments in view of the teachings of Browne.
Browne, like Aviles, teaches a microbiological testing device comprising a filter for collecting microorganisms from a sample filtered through, and a nutritive layer under the filter (Abst.) wherein the filter and nutritive layer are supported by a support comprising a mesh layer (i.e. screen) overlying support partitions (Figs. 1A and 6-9 show the support partitions clearly; Fig. 13A shows the support partitions and mesh support pad; [0026], [0035], [0041], [0061]).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the support for the filter in Aviles’ microbiological testing device comprising channels to relieve pressure in the media pad when fluid is being introduced could be effectively designed as the support partitions and mesh (screen) layer taught by Browne; therefore, claims 6 and 7 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 3/14/2022 have been fully considered and they are partially persuasive.  Arguments of the Applicant’s Response on pp. 8-10 regarding the claim objections, the rejections under 35 U.S.C. §§ 101, 112 and 102, and the 103 rejections over Aviles in view of Flandrois and over Aviles in view of Browne are moot as the rejections have been withdrawn.  Applicant persuasively argues that the recitation, in the amended composition claims, of an absolute gas pressure inside the first compartment and the second compartment of the closed inner space that is strictly less than standard atmospheric pressure of 1 bar at 25°C is a characteristic of the composition of matter rather than an intended use.  This has been addressed in the modified rejections above.
Applicant argues that Aviles does not teach a microbiological testing device with a sub-atmospheric pressure in both compartments.  This was addressed in the rejection over Aviles in view of Tashiro.  Regarding the rejection over Aviles in view of Tashiro, Applicant argues “The Office asserts that Tashiro discloses a "second compartment (i.e. the closed inner space below the filter) [that is] a statically depressurized chamber (negative pressure tube)."  See Office Action at page 16.  Regardless of that assertion, no applied reference discloses that subatmospheric pressurization is present in both an upper compartment and lower compartment of a closed chamber.  Thus, the applied references fail to disclose or render obvious the claimed microbiological testing device.” (p. 11, ¶1).  A person of ordinary skill in the art is not an automaton.  A person of ordinary skill in the art can be expected to have common sense and apply the principle of Tashiro of pulling a liquid into a closed container by previously evacuating the container (i.e. giving the closed container a sub-atmospheric pressure), then pulling the liquid into the container by the negative pressure (relative to outside) of the closed container to the method of loading Aviles’ microbiological testing device which would obviously comprise evacuating the chamber of the microbiological testing device and closing the chamber in an airtight manner then pulling the sample liquid into the container by the negative pressure (relative to outside) of the closed chamber.  Hence, Applicant’s assertion that the method of reducing the pressure in the chamber and the resultant microbiological testing device with sub-atmospheric pressure in the chamber are non-obvious over the disclosures of Aviles and Tashiro is unpersuasive.
Applicant further argues that the microbiological device of Aviles comprises ports in the bottom (i.e. second compartment) of the device which would not be obvious to remove.  This is persuasive and claim 24 is indicated as allowable material below.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.  Claim 24 is objected to as being dependent upon a rejected base claim.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651